Judgment, Supreme Court, Bronx County, rendered *615on February 20, 1973, after jury trial, convicting defendant-appellant of sale of a dangerous drug, third degree, and possession of the same, fourth and sixth degrees, unanimously modified, on the law, to dismiss the two counts of possession, and otherwise affirmed. The dismissed possessory counts are lesser counts included in the more serious count, and conviction of the greater count requires dismissal of the lesser. (See People v Pyles, 44 AD2d 784; CPL 300.40, subd 3, par [b].) Concur—Stevens, P. J., Markewich, Kupferman, Murphy and Nunez, JJ.